       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
9
10     Scott Johnson                             Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: Americans With Disabilities
       New Era Energy LLC, a California          Act; Unruh Civil Rights Act
14
       Limited Liability Company;
15     Sanjiv N. Patel
16            Defendants.
17
18         Plaintiff Scott Johnson complains of New Era Energy LLC, a California
19   Limited Liability Company; Sanjiv N. Patel; and alleges as follows:
20
21
22     PARTIES:

23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

24   level C-5 quadriplegic. He cannot walk and also has significant manual

25   dexterity impairments. He uses a wheelchair for mobility and has a specially

26   equipped van.

27     2. Defendant New Era Energy LLC owned real property located at or about

28   603 Old San Francisco Rd, Sunnyvale, California, in April 2021 and May


                                            1

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 2 of 9




1    2021.
2      3. Defendant New Era Energy LLC owns real property located at or about
3    603 Old San Francisco Rd, Sunnyvale, California, currently.
4      4. Defendant Sanjiv N. Patel owned National Petroleum located at or
5    about 603 Old San Francisco Rd, Sunnyvale, California, in April 2021 and
6    May 2021.
7      5. Defendant Sanjiv N. Patel owns National Petroleum (“Gas Station”)
8    located at or about 603 Old San Francisco Rd, Sunnyvale, California,
9    currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein is
15   responsible in some capacity for the events herein alleged, or is a necessary
16   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
17   the true names, capacities, connections, and responsibilities of the Defendants
18   are ascertained.
19
20     JURISDICTION & VENUE:
21     7. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     8. Pursuant to supplemental jurisdiction, an attendant and related cause
25   of action, arising from the same nucleus of operative facts and arising out of
26   the same transactions, is also brought under California’s Unruh Civil Rights
27   Act, which act expressly incorporates the Americans with Disabilities Act.
28     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                            2

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 3 of 9




1    founded on the fact that the real property which is the subject of this action is
2    located in this district and that Plaintiff's cause of action arose in this district.
3
4      FACTUAL ALLEGATIONS:
5      10. Plaintiff went to the Gas Station in April 2021 (twice) and May 2021
6    with the intention to avail himself of its goods or services motivated in part to
7    determine if the defendants comply with the disability access laws.
8      11. The Gas Station is a facility open to the public, a place of public
9    accommodation, and a business establishment.
10     12. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
11   to provide wheelchair accessible sales counters in conformance with the ADA
12   Standards as it relates to wheelchair users like the plaintiff.
13     13. The Gas Station provides sales counters to its customers but fails to
14   provide any wheelchair accessible sales counters.
15     14. One problem that plaintiff encountered was that the sales counter at the
16   Gas Station store was too high. There was no counter that was 36 inches or less
17   in height that plaintiff could use for his transactions.
18     15. Plaintiff believes that there are other features of the sales counters that
19   likely fail to comply with the ADA Standards and seeks to have fully compliant
20   sales counters for wheelchair users.
21     16. On information and belief, the defendants currently fail to provide
22   wheelchair accessible sales counters.
23     17. Additionally, on the dates of the plaintiff’s visits, the defendants failed
24   to provide wheelchair accessible parking in conformance with the ADA
25   Standards as it relates to wheelchair users like the plaintiff.
26     18. The Gas Station provides parking to its customers but fails to provide
27   wheelchair accessible parking.
28     19. The problem that plaintiff encountered was that there was a vertical rise


                                               3

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 4 of 9




1    of about an inch where the access aisle transitions to the sidewalk.
2      20. Plaintiff believes that there are other features of the parking that likely
3    fail to comply with the ADA Standards and seeks to have fully compliant
4    parking for wheelchair users.
5      21. On information and belief, the defendants currently fail to provide
6    wheelchair accessible parking.
7      22. Finally, on the dates of the plaintiff’s visits, the defendants failed to
8    provide wheelchair accessible door hardware in conformance with the ADA
9    Standards as it relates to wheelchair users like the plaintiff.
10     23. The Gas Station provides door hardware to its customers but fails to
11   provide wheelchair accessible door hardware.
12     24. One problem that plaintiff encountered was that the entrance door
13   hardware had a pull bar style handle that required tight grasping to operate.
14     25. Plaintiff believes that there are other features of the door hardware that
15   likely fail to comply with the ADA Standards and seeks to have fully compliant
16   door hardware for wheelchair users.
17     26. On information and belief, the defendants currently fail to provide
18   wheelchair accessible door hardware.
19     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     29. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     30. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                              4

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 5 of 9




1      31. The barriers identified above are easily removed without much
2    difficulty or expense. They are the types of barriers identified by the
3    Department of Justice as presumably readily achievable to remove and, in fact,
4    these barriers are readily achievable to remove. Moreover, there are numerous
5    alternative accommodations that could be made to provide a greater level of
6    access if complete removal were not achievable.
7      32. Plaintiff will return to the Gas Station to avail himself of its goods or
8    services and to determine compliance with the disability access laws once it is
9    represented to him that the Gas Station and its facilities are accessible.
10   Plaintiff is currently deterred from doing so because of his knowledge of the
11   existing barriers and his uncertainty about the existence of yet other barriers
12   on the site. If the barriers are not removed, the plaintiff will face unlawful and
13   discriminatory barriers again.
14     33. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               5

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 6 of 9




1    complaint.
2      35. Under the ADA, it is an act of discrimination to fail to ensure that the
3    privileges, advantages, accommodations, facilities, goods and services of any
4    place of public accommodation is offered on a full and equal basis by anyone
5    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
6    § 12182(a). Discrimination is defined, inter alia, as follows:
7             a. A failure to make reasonable modifications in policies, practices,
8                 or procedures, when such modifications are necessary to afford
9                 goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     36. When a business provides sales or transaction counters, it must provide
25   accessible sales or transaction counters.
26     37. Here, accessible sales or transaction counters have not been provided in
27   conformance with the ADA Standards.
28     38. When a business provides parking, it must provide accessible parking.


                                             6

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 7 of 9




1      39. Here, accessible parking has not been provided in conformance with the
2    ADA Standards.
3      40. When a business provides door hardware, it must provide accessible
4    door hardware.
5      41. Here, accessible door hardware has not been provided in conformance
6    with the ADA Standards.
7      42. The Safe Harbor provisions of the 2010 Standards are not applicable
8    here because the conditions challenged in this lawsuit do not comply with the
9    1991 Standards.
10     43. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     44. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
18   Code § 51-53.)
19     45. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     46. The Unruh Act provides that a violation of the ADA is a violation of the
27   Unruh Act. Cal. Civ. Code, § 51(f).
28     47. Defendants’ acts and omissions, as herein alleged, have violated the


                                             7

     Complaint
        Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 8 of 9




1    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
2    rights to full and equal use of the accommodations, advantages, facilities,
3    privileges, or services offered.
4       48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
5    discomfort or embarrassment for the plaintiff, the defendants are also each
6    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
7    (c).)
8       49. Although the plaintiff encountered frustration and difficulty by facing
9    discriminatory barriers, even manifesting itself with minor and fleeting
10   physical symptoms, the plaintiff does not value this very modest physical
11   personal injury greater than the amount of the statutory damages.
12
13             PRAYER:
14             Wherefore, Plaintiff prays that this Court award damages and provide
15   relief as follows:
16           1. For injunctive relief, compelling Defendants to comply with the
17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
18   plaintiff is not invoking section 55 of the California Civil Code and is not
19   seeking injunctive relief under the Disabled Persons Act at all.
20           2. For equitable nominal damages for violation of the ADA. See
21   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
22   and any other equitable relief the Court sees fit to grant.
23           3. Damages under the Unruh Civil Rights Act, which provides for actual
24   damages and a statutory minimum of $4,000 for each offense.
25           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
26   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
27
28


                                                8

     Complaint
       Case 5:21-cv-04112-VKD Document 1 Filed 05/31/21 Page 9 of 9




1    Dated: May 27, 2021          CENTER FOR DISABILITY ACCESS
2
3
                                  By: _______________________
4
                                        Amanda Seabock, Esq.
5                                       Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        9

     Complaint
